     Case 2:18-cv-02619-TLN-EFB Document 35 Filed 05/06/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN MUECK,                                    No. 2:18-cv-02619-TLN-EFB
12                       Petitioner,
13           v.                                        ORDER
14    HUNTER ANGLEA
15                       Respondent.
16

17          Petitioner Steven Mueck (“Petitioner”), a state prisoner proceeding pro se, has filed a

18   Motion for Reconsideration, titled “Petitioner’s Declaration in Support of Request for

19   Reconsideration Rule 59.” (ECF No. 28.) For the reasons set forth below, Petitioner’s Motion is

20   DENIED.

21          I.      FACTUAL AND PROCEDURAL BACKGROUND

22          On September 24, 2018, Petitioner filed a Petition for Writ of Habeas Corpus. (ECF No.

23   1.) Petitioner argues that the state trial court violated his Fourteenth Amendment right to due

24   process when it refused to apply a narrower definition of “unreasonable risk of danger to public

25   safety” to his Petition for resentencing under Proposition 36. (ECF No. 1 at 5–9.)

26          On November 29, 2018, Respondent Hunter Angela (“Respondent”) filed a Motion to

27   Dismiss. (ECF No. 14.) Respondent argues the Petition should be dismissed because it fails to

28   raise a cognizable federal claim and is untimely. (ECF No. 14 at 1.) Petitioner opposed the

                                                       1
     Case 2:18-cv-02619-TLN-EFB Document 35 Filed 05/06/20 Page 2 of 5

 1   motion and Respondent replied. (ECF Nos. 20, 22.) On August 6, 2019, the Findings and

 2   Recommendations recommended dismissal of the Petition on the basis that Petitioner failed to

 3   raise a cognizable federal claim. (ECF No. 23.) Petitioner requested and was granted a thirty-day

 4   extension of time to file objections to the Findings and Recommendations. (ECF Nos. 24–25.)

 5          On December 18, 2019, the Court adopted the Findings and Recommendations, granting

 6   Respondent’s Motion to Dismiss, and dismissing Petitioner’s Petition for failure to state a

 7   cognizable federal question. (ECF No. 26.) The Court entered Judgment on December 20, 2019.

 8   (ECF No. 27.) On January 21, 2020, Petitioner filed both a Notice of Appeal (ECF No. 29), and a

 9   post-judgment motion styled “Declaration in Support of Request for Reconsideration Rule 59,”

10   which this Court construes as a Motion for Reconsideration. (ECF No. 28.) In his Motion for

11   Reconsideration, Petitioner requests “an extension and one final attempt to file objections” to the

12   August 6, 2019 Findings and Recommendations. (Id.)

13          On February 28, 2020, the Court of Appeals construed Petitioner’s motion as one of those

14   enumerated in Rule 4(a)(4) of the Federal Rules of Appellate Procedure and directed this Court to

15   issue a decision on the motion. (ECF No. 34.)

16          II.     STANDARD OF LAW

17          The Court may grant reconsideration under Federal Rules of Civil Procedure 59(e) or 60.

18   See Schroeder v. McDonald, 55 F.3d 454, 458–59 (9th Cir. 1995). “[A] motion for

19   reconsideration should not be granted, absent highly unusual circumstances, unless the district

20   court is presented with newly discovered evidence, committed clear error, or if there is an
21   intervening change in the controlling law.” 389 Orange St. Partners v. Arnold, 179 F.3d 656, 665

22   (9th Cir. 1999) (analyzing Federal Rule 59(e) of Civil Procedure, providing for the alteration or

23   amendment of a judgment).

24          A motion to alter or amend a judgment under Rule 59(e) must be filed no later than

25   twenty-eight days after the entry of judgment. Fed. R. Civ. P. 59(e). Therefore, a “motion for

26   reconsideration” is treated as a motion to alter or amend judgment under Rule 59(e) if it is filed
27   within twenty-eight days of entry of judgment; otherwise, it is treated as a Rule 60(b) motion for

28   relief from judgment or order. Rishor v. Ferguson, 822 F.3d 482, 490 (9th Cir. 2016); see Am.

                                                       2
     Case 2:18-cv-02619-TLN-EFB Document 35 Filed 05/06/20 Page 3 of 5

 1   Ironworks & Erectors, Inc. v. N. Am. Const. Corp., 248 F.3d 892, 898–99 (9th Cir. 2001).

 2   Petitioner filed his Motion for Reconsideration on January 21, 2020, thirty-two days after entry of

 3   judgement, thus this action will be analyzed under Rule 60.

 4          Rule 60(b) of the Federal Rules of Civil Procedure provides for reconsideration of a final

 5   judgment where one of more of the following is shown: (1) mistake, inadvertence, surprise, or

 6   excusable neglect; (2) newly discovered evidence which, with reasonable diligence, could not

 7   have been discovered within twenty-eight days of entry of judgment; (3) fraud, misrepresentation,

 8   or misconduct of an opposing party; (4) voiding of the judgment; (5) satisfaction of the judgment;

 9   and (6) any other reason justifying relief. Fed. R. Civ. P. 60(b).

10          A motion based on Rule 60(b) must be made “within a reasonable time.” Fed. R. Civ. P.

11   60(c)(1). With respect to subsections (1), (2), and (3), the motion must be filed “no more than a

12   year after the entry of judgment or order or the date of the proceeding.” Id. Rule 60(b)(6) goes

13   further, empowering the court to reopen a judgment even after one year has passed. Pioneer Inv.

14   Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 393 (1993). However, subsections (1)

15   through (3) are mutually exclusive of subsection (6), and thus a party who failed to take timely

16   action due to “excusable neglect” may not seek relief more than a year after the judgment by

17   resorting to subsection (6). Id. (citing Liljeberg v. Health Services Acquisition Corp., 486 U.S.

18   847, 863, and n.11 (1988)).

19          Furthermore, where the motion for reconsideration pertains to an order granting or

20   denying a prior motion, Local Rule 230(j) requires the moving party to “[identify] what new or
21   different facts or circumstances are claimed to exist which did not exist or were not shown upon

22   such prior motion, or what other grounds exist for the motion; and [explain] why the facts or

23   circumstances were not shown at the time of the prior motion.” E.D. Cal. L.R. 230(j)(3)–(4).

24          III.    ANALYSIS

25          As noted, the August 6, 2019 Findings and Recommendations have already been adopted.

26   (See ECF No. 26.) As a result, the Court can no longer extend the deadline for filing objections
27   to the Findings and Recommendations. To the extent Petitioner seeks relief from judgment, the

28   motion is DENIED.

                                                        3
     Case 2:18-cv-02619-TLN-EFB Document 35 Filed 05/06/20 Page 4 of 5

 1          First, to the extent Petitioner’s Motion for Reconsideration is brought pursuant to Rule 59,

 2   it is untimely. Fed. R. Civ. P. 59. Rule 59 states that the Petitioner’s motion must be filed within

 3   twenty-eight (28) days after the entry of judgement. Fed. R. Civ. P. 59(b). Here, Petitioner filed

 4   the instant motion thirty-three (33) days after the entry of judgment. (ECF No. 28.)

 5          Furthermore, construing Petitioner’s motion as a Motion for Reconsideration under Rule

 6   60(b)(1), it lacks merit. In a two-page motion that Petitioner styles as a “Declaration,” Petitioner

 7   appears to argue that he could not file objections to the Findings and Recommendations due to

 8   excusable neglect. (Id. at 1–2.) Specifically, Petitioner asserts he could not submit his objections

 9   for the following reasons: (1) Petitioner allegedly received total knee replacement surgery, for

10   which he was transferred to a “medical yard for care, treatment etc.” on September 30, 2019; and

11   (2) Petitioner claims there was a prison lockdown from December 2 to December 31, 2019. (Id.

12   at 1–2.) For those reasons, Petitioner argues he could not file Objections to the Findings and

13   Recommendations before the Order and Judgment were issued by the Court. (Id. at 2.) Thus,

14   Petitioner is requesting the Court to grant his Motion for Reconsideration so he can file

15   Objections to the Findings and Recommendations. (Id. at 2.)

16          Petitioner’s arguments are unavailing. The Findings and Recommendations were filed on

17   August 6, 2019, nearly two months before Petitioner claims he was incapable of filing objections

18   due to his surgery. (ECF No. 23.) Additionally, Petitioner received a thirty-day extension of

19   time, which provided ample time for Petitioner to file objections even after his surgery or,

20   alternatively, to request another extension of time. (ECF No. 24.) Yet Petitioner failed to do
21   either, and on December 20, 2019, after Petitioner’s extension of time had long since expired and

22   having received no objections, this Court adopted in full the Findings and Recommendations and

23   dismissed the Petition. (ECF No. 26.) Petitioner’s argument that he could not timely file

24   Objections to the Findings and Recommendations because of a lockdown that occurred in

25   December 2019 is also unavailing. The purported lockdown occurred a month and a half after the

26   date Petitioner’s objections were due.
27          Finally, Petitioner fails to articulate any objections to the Findings and Recommendations,

28   new arguments, new or different facts, or new circumstances to meet the threshold for

                                                        4
     Case 2:18-cv-02619-TLN-EFB Document 35 Filed 05/06/20 Page 5 of 5

 1   reconsideration, including the requirements set forth under Local Rule 230(j). E.D. Cal. L.R.

 2   230(j)(3)–(4). Accordingly, Petitioner fails to satisfy the requirements under Rule 60. For these

 3   reasons, Petitioner’s motion must be DENIED.

 4          IV.      CONCLUSION

 5          For the foregoing reasons, Petitioner’s Motion for Reconsideration is hereby DENIED.

 6   (ECF No. 28.)

 7          IT IS SO ORDERED.

 8   DATED: May 5, 2020

 9

10

11                                                    Troy L. Nunley
                                                      United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      5
